MEMORANDUM OPINION
(February 2, 2010)
Appellant Elizabeth Cruse (“Appellant”) appeals a Superior Court judgment of restitution against her in an action for debt. For the reasons that follow, we vacate the Superior Court’s decision.
I. FACTS
On September 15, 2005, Appellees, Derrick and Jennifer Callwood (“Callwoods” or “Appellees”), gave $5,000.00 to Appellant to join a *1001group known as the Women’s Gifting Circle (“Circle”).1 On September 25, 2005, Ms. Cassandra Vincent and Mr. Miguel Perez (“Vincent” and “Perez” or “Appellees”) also gave $2,500.00 each, for a combined total of $5,000 to Appellant to join the Circle. Appellees claim that in consideration of the $5,000.00, they were to receive a total of $40,000.00 in two weeks, as long as they brought an additional contributing member into the Circle. When they did not receive the money, Appellees demanded the return of their monies. Appellant refused.
Appellees filed separate claims in the Small Claims Division of the Superior Court of the Virgin Islands. The cases were heard on February 28, 2006. The court, sitting as a court of equity, found in favor of the Appellees, and entered judgment against Appellant. Appellant filed a motion for reconsideration and a motion to stay, pending appeal. Both motions were denied in an opinion consolidating the cases. This timely appeal followed.
On appeal, Appellant raises two issues: (1) whether the trial court’s application of the legal principles of quasi-contract and unjust enrichment was an abuse of discretion and (2) whether the lower court’s failure to allow a full presentation of all the facts in this case was an abuse of discretion.
II. JURISDICTION AND STANDARD OF REVIEW
This is an appeal of a final order of the Superior Court of the Virgin Islands, Small Claims Division. This Court has jurisdiction to review final judgments and orders of the Superior Court. See Revised Organic Act of 1954 § 23A; 48 U.S.C. § 1613(a)(2006); Act No. 6730 § 54(d)(1) (Omnibus Justice Act of 2005). A review for abuse of discretion is warranted when the lower court’s decision rests on a clearly erroneous finding of fact, an errant conclusion of law or an improper application of law to fact.2 Government of the Virgin Islands v. Innovative *1002Communications, 215 F. Supp. 2d 603, 606 n.3 (D.V.I. App. Div. 2002) (citing Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000).
“It is the role of the judge in a small claims action to achieve substantial justice, even if it means that a liberal reading would afford relief to a pro se small claims litigant in the Civil Division of the Territorial Court.” Fuertes v. Martin, Civ. App. No. 2002-217, 2002 U.S. Dist. LEXIS 17097, at *9 (D.V.I. App. Div. Sept. 4, 2002) (quoting Ryans Restaurant v. Lewis, 949 F. Supp. 380, 383, 35 V.I. 187 (D.V.I. App. Div. 1996).
III. DISCUSSION
Here, the trial court found that the Appellees willingly entered into a pyramid scheme. The court specifically held:
This whole transaction involves what is commonly referred to [as] a pyramid scheme and it is a sad commentary in this community when so called intelligent people continue to allow themselves to be ensnared into this fly-by-night, get-rich scheme. Persons like the Plaintiff should be aware that it is virtually impossible to invest X amount of dollars in anything and expect to get eight times your investment within 2 week[s]. It doesn’t happen.
(J.A. at 41.)
Nonetheless, the trial court, sitting in equity, held that the Appellees were entitled to restitution of the monies they knowingly contributed to a scheme that was clearly against public policy.3 We disagree with this result.
*1003Although Virgin Islands law does not specifically prohibit pyramid schemes, courts have consistently determined that they are against public policy. Schaffer v. Talerico, 118 Misc. 2d 66, 459 N.Y.S. 2d 716 (1983). If an agreement is injurious to the interests of the public or otherwise interferes with the public welfare, it is against public policy. Berne Corp. v. Government of the Virgin Islands, 46 V.I. 106, 115 (V.I. Super. 2004) (citing Canal Ins. Co. v. Ashmore, 126 F.3d 1083 (8th Cir. 1997)).
At their respective hearings, the Appellees testified that they gave the Appellant monies expecting an eight-fold return in two weeks. (J.A. at 22.) The Appellee, in turn admitted to passing the monies on to the Circle’s organizers. (J.A. at 47.) As a result, the trial court specifically held that, “. . . the Court can only conclude that the Plaintiffs dealt with Ms. Cruse and Officer Doss at their own risk.” (J.A. at 43.) Yet, in direct contravention to its own factual findings, the court concluded that the Appellees were equitably entitled to monies that they voluntarily contributed to a calculated scheme in which they wittingly participated.4
Unjust enrichment is an equitable remedy. The court enjoys broad powers when determining cases in equity. However, the trial court’s equitable determinations has boundaries. Township of East Brunswick v. Transcontinental Gas Pipeline Corp., 2008 N.J. Super. Unpub. LEXIS 27 (N.J. Super. A.D.) (citing Graziano v. Grant, 326 N.J. Super. 328, 342, 741 A.2d 156 (App. Div. 1999)) (although a judge sitting in a court of equity enjoys broad discretion, equity requires a remedy consistent with the law); see also In re United Airlines, Inc., 438 F.3d 720 (7th Cir. 2006) (“[e]quity follows the law and, when the law determines the rights of the respective parties, a court of equity is without power to decree relief which the law denies”).
Courts cannot enforce a judgment upholding an agreement in law or in equity that is against public policy. See Parker v. Edghill, 2003 N.Y. Misc. LEXIS 1032 (N.Y. Sup. App. Term 2003) (finding that a party who *1004is a knowing and willing participant in an illegal pyramid scheme is not entitled to maintain an action to recover any monies lost as a result of participation in said scheme); see also Coyle, 531 N.Y.S.2d at 498 (N.Y. Dist. Ct. 1988) (holding that courts will generally not “rescue open-eyes, unsuccessful pyramid scheme participants”); see also Ford, 155 Misc. 2d at 194 (“[i]t is the settled law of this State (and probably of every other State) that a party to an illegal [pyramid scheme] cannot ask a court of law to help him carry out his illegal object... for no court should be required to serve as paymaster of the wages of crime, or referee between thieves”).
Here, the Appellees knew how the scheme worked before contributing $5,000.00. Both testified that they acknowledged that the Gifting Circle’s rules required them to contribute a combined $5,000.00 with the expectation of receiving $40,0000 within two weeks of their initial contribution. Both acknowledged that the Circle’s rules also required them to recruit an additional contributing member into the Circle’s fold. The evidence before the trial court led it to the well-founded conclusion that the Appellees dealt with the Appellant at their “own risk.” (J.A. 43.)
Based on the record, we therefore, cannot support the trial court’s equitable judgment of restitution where it found that the Appellees were aware of the glaringly iniquitous mechanics of this transparent get-rich-quick scheme.5
We recognize the deferential abuse of discretion standard afforded to the trial court’s factual determinations. See Oddi, 234 F.3d at 146. We, however, neither disagree with, nor disturb, those determinations.
Indeed, we agree with the trial court’s factual finding that the Gifting Circle was a pyramid scheme. We agree that the Appellees entered into the “far-fetched” scheme with the expectation of a grand return for a respectively small contribution. We also agree with the trial court’s factual conclusion that the Appellees dealt with the Appellant at their “own risk”. (J.A. at 43.) Where we disagree with the trial court is its determination that a willing participant to a pyramid scheme is entitled, in *1005law or equity, to regain the monies she knowingly contributed.6 See Parker v. Edghill, No. 2002-880 KC., 2003 N.Y. Misc. LEXIS 1032 (N.Y. Sup. App. Term 2003).
The dissent cites several cases where a judgment of restitution was entered in favor of parties affected by the inevitable collapse of pyramid schemes. Those cases invariably concern investors in actions against purported investment firms. More pointedly, those cases involved innocent investors who reasonably believed that they were contributing to corporate enterprises, when in fact, they were innocently and unwittingly funding pyramid schemes. See In re United Energy Corp., 944 F.2d 589, 595-96 (9th Cir. 1991) (concluding that innocent investors who were “fraudulently induced”, by a solar energy company, to entering into a “Ponzi scheme” had a claim for restitution to prevent unjust enrichment); Donell v. Kowell 533 F.3d 762, 772 (9th Cir. 2008) (holding that “innocent” investors in a “Ponzi scheme” operated by an investment firm acquired a claim for restitution against that investment firm); In re Hedged-Investments Assocs., Inc., 84 F.3d 1286, 1289-1290 (10th Cir. 1996) (acknowledging that an “innocent” investor who gave money to a corporation which fraudulently perpetrated a “Ponzi scheme” had a restitution claim against that corporation); In re AFI Holding, Inc. v. Mackenzie, 525 F.3d 700, 708-709 (9th Cir. 2008) (affirming summary judgment order against investor and remanding to the bankruptcy court with instructions to apply the good faith exception to its fraudulent transfer determinations).
Contrary to the cases that the dissent relies so heavily upon, the Appellees in this case were not innocent investors. Appellees arguably may not have identified the nomenclature of the Gifting Circle as a “pyramid scheme”, but they unquestionably knew how the scheme *1006worked. As the trial court aptly observed, the Appellees knew or should have known that “it is virtually impossible to invest X amount of dollars in anything and expect to get eight times your investment within 2 week[s]. It doesn’t happen.” (J.A. at 41.)
Where a contract to enter a pyramid scheme is concerned, we should protect innocent, unwitting parties. See, e.g., Ford, 155 Misc. 2d at 194. Conversely, courts should leave parties who knowingly or willingly enter a pyramid scheme to the consequences of their informed decisions. Id. Otherwise, unsuccessful participants to illegal schemes, or schemes against public policy may find vindication in a Virgin Islands court of law.7 See, e.g., id. (where individuals knowingly participate in pyramid schemes, “the law ‘will not extend its aid to either of the parties’ or ‘listen to their complaints against each other, but will leave them where their own acts [] placed them’ ”). We accordingly, vacate the Superior Court’s judgment of restitution and remand for an order, consistent with this opinion.8
IV. CONCLUSION
Based on the foregoing, we remand this case to the Small Claims Division of the Superior Court for an appropriate order dismissing the case.

 Although the lower Court’s memorandum opinion identifies September 19, 2005, as the date the Callwoods gave the monies, the trial transcript identifies the date as September 15, 2005.


 “Generally, the denial of a motion for reconsideration is reviewed for abuse of discretion. However, because an appeal from a denial of a motion for reconsideration necessarily raises the underlying judgment for review, the standard of review varies with the nature of the underlyingjudgment.” United States v.Herrold, 962 F.2d 1131, 1136(3dCir. 1992); see also *1002McAlister v. Sentry Ins. Co., 958 F.2d 550, 553 (3d Cir. 1992). Thus, any legal issues are subject to plenary review, any factual issues are reviewed for clear error, and any issue ordinarily subject to review under the abuse of discretion standard will receive such review. Bryan v. Todman, 1993 U.S. Dist. LEXIS 21461 (D.V.I. App. Div. 1993).


 A pyramid scheme requires funds from new investors to pay obligations owed to earlier investors. Harrison v. Dean Witter Reynolds, Inc., 79 F.3d 609, 613 (7th Cir. 1996). It requires an increasing number of new investors to remain afloat and typically ends in disaster. Id. at 613. See also In re Canyon Sys. Corp., 343 B.R. 615, 630 (Bankr. S.D. Ohio 2006) (“[i]n both Ponzi schemes and pyramid schemes, the supply of subsequent investors is eventually exhausted and the scheme collapses, with the later investors typically losing all of the money that they invested, and only the earliest investors, if any at all, will have recovered their investments”).


 “Unjust enrichment is typically invoked in a quasi-contractual setting, when [a] plaintiff seeks to recover from [a] defendant for a benefit conferred under an unconsummated or void contract.” Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 936 (3d Cir. 1999). A finding of unjust enrichment requires (1) the defendant was enriched, (2) enrichment came at plaintiff’s expense, and (3) equity requires defendant return monies or property to plaintiff. Gov’t Guarantee Fund of Republic of Finland v. Hyatt Corp., 955 F. Supp. 441, 460, 35 V.I. 356 (D.V.I. 1997) (citing Axel Johnson, Inc. v. Arthur Andersen & Co., 830 F. Supp. 204, 211 (S.D.N.Y. 1993)).


 [W]e have a situation here where the Callwoods put out their money expecting to get back eight times what they put in within two weeks on some scheme that... makes absolutely no sense. (J.A. 32, 34.)


 We are also concerned with the trial court’s conclusion that the Appellant was personally responsible for Appellees’ monetary contribution. In Augustus v. Smith, we dealt with similar facts concerning a pyramid scheme. Civ. App. No. 2006-110 (D.V.I. App. Div. August 13, 2008) (for publication). In that case, the Appellee gave the Appellant $3,000.00 to start what was characterized as a “family table”. Id. The idea behind the table was that an individual would invest a certain amount of money in hopes of a greater return in the future. Id. The trial court held, and we agreed, that the family table was a pyramid scheme. Id. In Augustus, like the case at bar, the Appellant testified that she passed the money on to the table’s organizers. See id. In Augustus, we held that the Appellant was not unjustly enriched because “nothing in the record indicated that [Appellant] intended to keep the money for herself.” Id. at 6-9. The facts of this case are acutely analogous.


 Since dismissal of the underlying cases is necessary, we need not reach the Appellant’s second argument.


 Judge Raymond L. Finch delivers the majority opinion, joined by Judge Patricia D. Steele. Chief Judge Curtis L. Gómez, dissenting.